DOWNING, J., specially concurring: I concur with the result. However, as I read the opinion, I am apprehensive of its overreach. Because I believe it can be interpreted to prevent a proper area of cross-examination, the following explanation is set forth. The indictment charged defendant with rape by force and against the will of the prosecutrix, and armed violence, in that the defendant used a handgun in committing the rape. During opening statements defendant’s counsel said: “As to the charged of armed violence, not guilty, because there was no weapon on Mr. Brunning, had none at the time nor at any — nor at any later time, nor at any time. And, therefore, is not guilty of that charge.” Now, it is recognized that opening statements do not constitute evidence, but the jury was instructed, “Opening statements are made by the attorneys to acquaint you with the facts they expect to prove.” Illinois Pattern Jury Instructions, Criminal, No. 1.03 (1968). The prosecutrix testified the defendant had a very small gun with silver barrel and black handle. The defendant testified on direct examination as follows: “Q Mr. Brunning, you heard her allege that you had a handgun with you. Now I asked you several times — strike that. Let me ask you, was there a handgun in the car? A No, there was not. I take that back. There may have been. If there was, I didn’t know about it. We were in her car. Q Do you know of any handguns that [prosecutrix]1 may have had? A No, I do not. Q Did you have a handgun? A No, I did not. Q Did you bring one in that car with you? A No, I did not. Q Did you ever point anything at [prosecutrix]1 that looked like a handgun? A. No, I did not.” The scenario, at this point, is that the indictment charged the defendant with using a handgun. Defendant’s counsel in his opening statement stated the defendant had no weapon, “* ' 'at the time, nor at any — nor at any later time, not at any time.” (Emphasis added.) On cross-examination, the following pertinent testimony was received from defendant: “Q He didn’t flash a badge at you, Mr. Brunning, and you didn’t flash a gun at this woman, is that your testimony? A Yes, that is correct. Q You didn’t have a gun that day, did you? A I don’t have a gun at all.2  Q Have you ever owned a gun or possessed one? A No, I have not. Q You do own a Plymouth, a 1967 automobile, is that correct, Mr. Brunning? A Yes, sir, that is correct. » * # MR. HADDAD: Q. Mr. Brunning, calling your attention to August 10,1977, did you have occasion to have possession of a gun on that day, a Smith & Wesson .38? MR. BARISH: Objection. Improper question. THE COURT: Overruled. MR. HADDAD: Q. Did you, sir? THE WITNESS: A. I don’t recall the exact date, but it was found in my car, yes. Q That was the Plymouth you were talking about, right, the one that broke down? A Yes, that is correct. Q And the gun was under the driver’s seat, is that right, sir? A I don’t recall where they found it, I wasn’t there. Q You don’t recall? A No. MR. HADDAD: I have no other questions.” (Emphasis added.) Up to this point, I suggest the questions on cross-examination were proper based on defendant’s testimony on direct and on cross-examination. No mention had been made of an arrest. On redirect examination, the following took place: “Q Mr. Brunning, that matter was dismissed because it was determined it was not yours, is that correct? A Yes, that is correct.” Although it might be argued that defendant’s question on redirect “opened the door,” I agree that the rebuttal testimony was improper because it related to a collateral matter. See E. Cleary and M. Graham, Handbook of Illinois Evidence §607.2 (3d ed. 1979). The opinion states, “Further, where as here, the defendant testified on his own behalf it is improper to cross-examine him regarding that arrest; * * To say it was improper to cross-examine the defendant regarding an arrest is a correct statement of the law. However, there was no reference in the cross-examination to the arrest. Further, I disagree with the court’s opinion if it means that no cross-examination of defendant is permitted on the critical issue of the credibility of the defendant’s testimony about a gun. I think, as indicated above, there was a proper area for examination, albeit the State was proceeding on thin ice. But to suggest, as the opinion does, that the defendant cannot be examined about a gun would establish a principle with which I respectfully disagree. There are legal reasons why a person may be carrying a gun. Facts from the incident involving the arrest were referred to, but I believe the defendant opened that door. And up to the point I have set forth above, the jury had not heard of an arrest. The record in this case is different from the facts in People v. Flynn (1956), 8 Ill. 2d 116, 121, 133 N.E.2d 257, cited in the court’s opinion. In Flynn, the defendants were asked if they had ever been convicted of a felony. Upon admitting this fact, the prosecutor questioned them as to the nature of the prior offense. I also question whether this record necessitated the application of the doctrine of collateral estoppel. It was not suggested by the defendant nor argued in the briefs before this court. Nor do I think United States v. Keller (3d Cir. 1980), 624 F.2d 1154, is persuasive. To the extent my comments differ from the opinion I disagree. However, I do concur that the judgment should be reversed and remanded.   Name omitted.    The defendant’s answer went beyond the question asked. The next question followed the defendant’s answer and no objection was noted to the question.